Citation Nr: 1727080	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  11-32 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1981 to October 1989 and from October 1989 to December 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims for entitlement to service connection for a chronic bilateral shoulder disability and a chronic bilateral knee disability.   

In February 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a central office hearing.  A copy of the transcript has been associated with the claims file.  

In September 2014 and July 2015, the Board remanded the two issues for further development. The requisite development having been completed, the directives have been substantially complied with as to the issue decided herein and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. A bilateral shoulder disability was not manifest during active service, and is not shown to be causally or etiologically related to an in-service event, injury, or disease.

2. A right knee disability was not manifest during active service, and is not shown to be causally or etiologically related to an in-service event, injury, or disease.


CONCLUSIONS OF LAW

The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of her claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter pertinent to the instant claims in September 2010, before the unfavorable adjudication of this issue in December 2010. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Here, the Veteran's service treatment records from October 1981 to October 1989 have been found to be unavailable in a December 2010 Formal Finding of Unavailability. The Board recognizes that it has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions when records in the possession of the government are presumed to have been lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board has remanded this claim twice to seek private records that might assist in the Veteran's claim for entitlement to service connection for his asserted shoulder and knee issues. The Veteran has indicated in his testimony at his hearing with the undersigned VLJ that he had received medical care at the Onslow Memorial Hospital in Jacksonville, North Carolina, and also the Omnic Clinic and the Southside Regional Medical Center, the latter two located in the Petersburg/Hopewell, Virginia area. Twice the Board has remanded with instructions to seek any medical records from these facilities that would assist the Veteran in documenting his claim; no additional records pertaining to the Veteran's claim of shoulder or knee disabilities have been found. All private treatment records authorized for release or submitted are associated with the claims file. No other relevant records have been identified and are outstanding. In addition, during the February 2014 hearing with the undersigned VLJ, the Veteran was guided by the judge as to the necessity of the requirements under statute, regulation, and case law to obtain such medical records and supporting lay statements that might support his claim. All private treatment records authorized for release or submitted are associated with the claims file. No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). Here, however, the Veteran was not afforded a VA examination or medical opinion for his claim of entitlement to service connection for his shoulder or knee disabilities.  For service connection claims, VA is obliged to provide an examination or obtain a medical opinion in a claim when (1) the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, (2) the record indicates that the disability or signs and symptoms of disability may be associated with active service, and (3) the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

However, the duty to provide an examination is not limitless.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  The McLendon threshold elements above must be satisfied before VA is obliged to provide an examination or opinion.  Id.; McLendon, supra.

Aside from the Veteran's lay assertions, the evidence does not in any way suggest that the claimed post-service disabilities are related to any in-service illness and medical treatment.  He does not assert any other in-service event, injury or disease, to which this post-service disability could possibly be related.  In this particular case, the "low" threshold for purposes of triggering VA's duty to provide an examination is not met for the claimed disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); Waters, 601 F. 3d at 1278.

Accordingly, the Board finds that the duty to assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 (c) have been satisfied for the issue adjudicated below.

II. Service Connection for Shoulder and Knee Disabilities

Legal Criteria for Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection Analysis

As stated above, in order to prove a claim for service connection, the record must indicate: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson, 581 F.3d at 1315-16. Here, the records do not indicate the presence of a current disability. 

In the first McLendon factor, the court stated that the record must contain competent evidence that the claimant has a current disability or signs and symptoms of a current disability. Here, the Veteran has made lay statements in his original claim and subsequently that he has a bilateral shoulder disability and a right knee disability because he served as a drill instructor for four years, from 1985 to 1989, during which he completed strenuous drill exercises, and once stepped into a hole during a road march.  Because the Veteran's service treatment records could not be found, other sources of a medical diagnosis or evidence of signs and symptoms of a current disability must be used.  

In this case, the only evidence available besides the lay assertions of the Veteran is a set of x-rays taken at Onslow Memorial Hospital, North Carolina, on February 7, 2014, because of complaints of pain for the right knee and the shoulders.  The x-ray for the right knee, per the private physician, indicated possible small joint effusion and calcified intra-articular bodies at the level of the suprapatellar bursa.  The physician remarked that the radiograph was otherwise unremarkable.  For the shoulders, the same physician indicated there was bilateral osseous overgrowth of both distal clavicles with otherwise unremarkable radiographs taken from three views.  No diagnosis of either a right knee or shoulder disability was made from these x-rays.  There are no other VA or private treatment records associated with the claims file that indicate the Veteran has either a bilateral shoulder disability or a right knee disability.  Furthermore, while the Board notes the Veteran complained of pain as the reason to seek the x-rays, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999).

The Board finds the lack of medical evidence as to the existence and diagnosis for any current disability to be probative.  While the Veteran has asserted that his service as a drill sergeant created stresses on his knees and shoulders, there is no evidence from any medical examiner or authority that substantiates the existence of a current disability for either the shoulders or the right knee.  The Veteran is certainly capable of describing symptoms at the time that support a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

However, there are no diagnoses by any medical professionals of either a shoulder disability or a right knee disability. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). Here, there is no contemporaneous medical evidence that can be considered in the Veteran's favor. Id. This for lack of current disability is inconsistent with service connection. See generally, Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."). It follows, without present disability, there is no basis to establish the claim for service connection.

No current disability is described on any medical examination. Despite that the Veteran's service for which his claims are made is over 27 years ago, there is no evidence of diagnosis or treatment of his claimed shoulder and knee disabilities over that extended period of time. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). Therefore, the preponderance of evidence is against the claim, and it must be denied.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a bilateral shoulder disability is denied.

Entitlement to service connection for a right knee disability is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


